Exhibit 10.1




November 21, 2011

Transdel Pharmaceuticals, Inc.

610-C East Palomar Street

Chula Vista, CA 91911

Attn:  Terry Nida, Interim Chief Executive Officer




Re:

Secured Line of Credit




Ladies and Gentlemen:




We advise you that DermaStar International, LLC (“Lender”) is prepared to make a
secured line of credit available to Transdel Pharmaceuticals, Inc., a Delaware
corporation (“Borrower”), with aggregate advances (each an “Advance” and
collectively, the “Loan”) thereunder up to (but not exceeding) an aggregate
principal amount of $750,000.  The terms and conditions of the line of credit
are as follows:




Availability:

The Loan may be drawn down under this line of credit during the period beginning
on the date of the Final Dismissal Order through November 21, 2012, subject to
prior receipt of any required documentation specified herein and satisfaction of
any other conditions.  Advances shall be in a minimum of $50,000 and in
multiples thereof.  This is not a revolving line of credit, and any amount of
the Loan repaid may not be reborrowed.




“Final Dismissal Order” shall mean an order entered by the U.S. Bankruptcy Court
for the Southern District of California dismissing Borrower’s voluntary petition
for reorganization relief under Chapter 11 of the United States Bankruptcy Code,
Case No. 11-10497-11, and for which no appeal has been timely filed, or if a
timely appeal or a request for extension of time within which to file such an
appeal has been filed, no stay of enforcement or effectiveness of such order has
been entered within the initial period to timely file such appeal.




Repayment:

The outstanding principal of the Loan will be due and payable on the earlier of
(a) November 21, 2012 or (b) upon the occurrence of an Event of Default.  




Optional

Prepayment:

Borrower may prepay the Loan, together with accrued interest, in full or in part
at any time without any prepayment penalty or premium.  Borrower shall indicate
which Advances are being prepaid in connection with any partial prepayment.




Interest:

The Loan will bear interest at the rate of 10% per annum.  Borrower agrees to
pay interest on the Loan on the date of any prepayment, on the last Business Day
of each calendar quarter, and at maturity.  If any principal or other amount
payable by Borrower under this letter agreement (this “Agreement”) or under any
other Loan Document (as defined below) is not paid in full when due (whether at
stated maturity, by acceleration or otherwise), Borrower agrees to pay interest
on such unpaid amount, from the date such amount becomes due until the date such
amount is paid in full, on demand of Lender, at a rate per annum which is 2%
higher than the rate of interest set forth in the first sentence above (the
“Default Rate”).  Additionally, upon the occurrence and during the continuation
of any Event of Default (as defined in the Notes referred to below), the
interest rate hereunder will be increased to the Default Rate.  All interest
will be computed on the basis of a 365-day (or 366-day) year and the actual
number of days elapsed.  Payment of any such interest at the Default Rate will
not constitute a waiver of any Event of Default and will be without prejudice to
the right of Lender to exercise any of its rights and remedies under the Loan
Documents.  In no event will Borrower be obligated to pay Lender interest,
charges or fees at a rate in excess of the highest rate permitted by applicable
law.  (As used herein, “Loan Documents” means this Agreement, the Notes, the
Collateral Documents referred to below, any guaranty, any subordination or
intercreditor agreements, and all other certificates, documents, agreements and
instruments delivered by Borrower or any other person or entity (“Person”) to
Lender under or in connection with this Agreement).





--------------------------------------------------------------------------------

Transdel Pharmaceuticals, Inc.
November 21, 2011
Page 2







Use of Proceeds:

Borrower agrees to use the proceeds of the Loan only for the following purposes:




(a)

with respect to the first three Advances:




(1)

payment of administrative claims in connection with the Dismissal and the
Chapter 11 Case;




(2)

payment of priority claims to the following creditors of Borrower in connection
with the Dismissal, conditioned upon receipt by Lender of a Mutual General
Release of Claims executed by each such creditor, in a form acceptable to
Lender:  Schupp, $8,852.02; Bonfliglio, $11,725; Lomoro, $11,725; Nida, $11,725;
Fernando, $3,995.42;




(3)

payment of taxes and other charges and assessments to the U.S. Internal Revenue
Service, including the reservation of $32,482.04 for payment of such taxes which
are being contested in good faith; and




(4)

(i) payment of legal and accounting fees and expenses of Lender as provided in
“Expenses” below and as provided in Section 5.2 of that certain Securities
Purchaser Agreement by and between Borrower and Lender dated of even date
herewith, and (ii) payment of legal and accounting fees and expenses of Borrower
in connection with the preparation, review and audit of Borrower’s financial
statements and the preparation and filing of any reports, forms, schedules,
statements and other documents required by be filed by Borrower under U.S.
federal and state securities laws and regulations; and




(b)

with respect to each subsequent Advance, for other working capital and general
business purposes, as approved in advance by Lender.




Requests for

Advances

Each Advance request must be in writing and received by Lender by 12:00 noon
Pacific time at least three Business Days prior to the Business Day of the
requested Advance.  Lender will have the right to request that Borrower furnish
Lender with such additional information and documentation with respect to the
Advance as Lender requests.  Upon fulfillment of the applicable conditions set
forth herein, Lender will make the requested Advance available to Borrower in
accordance with the payment instructions provided to Lender, provided that
Lender reserves the right to make direct payment to any intended recipient of
proceeds of the Advances.  (As used herein, a “Business Day” is a day other than
a Saturday or a Sunday on which banks are open for business in California.)




Conditions to First

Advance:

Before Lender is required to make the first Advance to Borrower hereunder,
Lender must have received, the items below, in form and substance satisfactory
to Lender:




(a)

the following documents duly exected by Borrower (together with any other
agreement pursuant to which Borrower or any other Person provides a lien on its
assets in favor of Lender (or any collateral agent on its behalf), and all
filings, documents and agreements made or delivered pursuant thereto, the
“Collateral Documents”): (i) a security agreement (the “Security Agreement”)
under which Borrower grants to Lender (or any collateral agent on its behalf) a
blanket security interest in its property; and (ii) an intellectual property
security agreement (the “Intellectual Property Security Agreement”) under which
Borrower grants to Lender a security interest in its copyright registrations,
copyright applications, patents, patent applications, trademarks and trademark
applications;





2




--------------------------------------------------------------------------------

Transdel Pharmaceuticals, Inc.
November 21, 2011
Page 3







(b)

(i) confirmation that all UCC-1 financing statements necessary or appropriate in
the opinion of Lender to perfect the lien of Lender (or any collateral agent on
its behalf) in the collateral have been accepted for filing; (ii) such lien
searches as Lender has requested; (iii) evidence that all other actions
necessary or appropriate in the opinion of Lender to perfect and protect its
liens on the collateral have been taken (including any account control
agreements requested by Lender); and (iv) evidence of satisfactory insurance
coverage, together with evidence that Lender (or any collateral agent on its
behalf) has been named as loss payee under all policies of property insurance
and as additional insured under all policies of liability insurance;




(c)

a certificate of the Secretary or other appropriate officer of Borrower,
certifying (i) copies of the certificate or articles of incorporation and
bylaws, or other applicable organizational documents, of Borrower and the
resolutions adopted by Borrower and other actions taken or adopted by Borrower
(or any shareholders of Borrower) authorizing the Loan Documents to which it is
a party, and (ii) the incumbency, authority and signatures of each officer of
Borrower authorized to execute and deliver the Loan Documents and act with
respect thereto;




(d)

a certificate of status or good standing of Borrower as of a date acceptable to
Lender from the jurisdiction of Borrower’s organization and the jurisdiction in
which its chief executive office or principal place of business is situated (if
different from its jurisdiction of organization);




(e)

evidence that all approvals or consents of any other Person required in
connection with the Loan Documents have been obtained; and




(f)

evidence of the Final Dismissal Order.




Additional

Conditions for

Each Advance

In addition, prior to making any Advance hereunder (including the first
Advance):




(a)

the Borrower must have executed and delivered to Lender any other documents and
information (including financial information with respect to Borrower), in form
and substance satisfactory to Lender, as it may require;




 

(b)

the Borrower shall have executed and delivered to Lender a Note in form of
Exhibit A hereto evidencing such Advance;




(c)

each representation and warranty set forth in such Note and each existing Note
(if any) must be true and correct as if made on the date of such Advance;




(d)

no Event of Default (as defined in such Note and each existing Note (if any) and
the Collateral Documents), or event or condition which with notice or lapse of
time or both would constitute an Event of Default, exists on the date of such
Advance;




(e)

no event has occurred that has had or could reasonably be expected to have a
Material Adverse Effect (as defined in such Note, each existing Note (if any));




(f)

Borrower shall not have been named as a defendant in any legal action brought by
(i) any current or former employee, executive officer or director of Borrower or
(ii) any third party with whom Borrower had entered into any agreement or
contract (including any oral contract) prior to the date of the Final Dismissal
Order;




(g)

Borrower shall have requested the Advance in compliance with the heading
“Requests for Advance”; and




(h)

Borrower shall have delivered such other documents (including legal opinions) as
Lender may request.





3




--------------------------------------------------------------------------------

Transdel Pharmaceuticals, Inc.
November 21, 2011
Page 4







Notices:

All notices and other communications provided for hereunder and under the other
Loan Documents must, unless otherwise stated herein or therein, be in writing
(including by facsimile transmission and by electronic mail) and mailed (by
certified or registered mail), sent or delivered to the respective parties
hereto at or to their respective addresses, facsimile numbers or email addresses
set forth below their names on the signature pages hereof, or at or to such
other address, facsimile number or email address as shall be designated by any
party in a written notice to the other party hereto.  All such notices and
communications shall be effective (i) if delivered by hand, sent by certified or
registered mail or sent by an overnight courier service, when received; and
(ii) if sent by facsimile transmission or electronic mail, when sent; provided,
however, that any notices and communications from Borrower to Lender requesting
any Advance will not be effective until received.  Electronic mail may be used
only for routine communications, such as financial statements and other
information documents, and to distribute Loan Documents for execution by the
parties thereto, and may not be used for any other purpose.




Expenses:

Borrower agrees to pay on demand:  (i) the reasonable out-of-pocket costs and
expenses of Lender, and the reasonable fees and disbursements of its legal
counsel, in connection with the formation of Lender, the negotiation,
preparation, execution and delivery of the Loan Documents, and any amendments,
modifications or waivers of the Loan Documents; (ii) all audits, appraisals,
consultants, search, recording, filing and similar costs, fees and expenses of
Lender in connection with the Loan Documents; and (iii) all costs and expenses
of Lender, and fees and disbursements of its legal counsel, in connection with
(A) any Events of Default, (B) the enforcement or attempted enforcement of, and
preservation of any rights or interests under, the Loan Documents, (C) any
out-of-court workout or other refinancing or restructuring or any bankruptcy or
insolvency case or proceeding, and (D) the preservation of and realization upon
any collateral.  Lender may withhold any reasonable fees and expenses described
above from any Advance proceeds and may make direct payment of such fees and
expenses to any intended recipient of such Advance proceeds.




Governing Law:

This Agreement will be governed by, and construed in accordance with, California
law.




Amendments:

No amendment or waiver of any provision of this Agreement, nor any consent to
any departure by Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by Lender and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  




Entire Agreement;

No Assignment:

The Loan Documents reflect the entire agreement between Borrower and Lender with
respect to the matters set forth therein and supersede any prior agreements,
commitments, drafts, communication, discussions and understandings, oral or
written, with respect thereto.  This Agreement is not assignable by Borrower and
is intended to be solely for the benefit of the parties hereto.




[Signature pages follow.]





4




--------------------------------------------------------------------------------

Transdel Pharmaceuticals, Inc.
November 21, 2011
Page 5







This Agreement shall not become effective unless Lender receives at the address
shown below an executed counterpart of this Agreement from Borrower prior to
5:00 p.m. _________ time on _________, ___ (which may be by facsimile
transmission).  Upon receipt of such executed counterpart, this Agreement shall
become a binding agreement between Lender and Borrower.




Very truly yours,




DERMASTAR INTERNATIONAL, LLC

 

 

By

/s/ Mark. L Baum

Name

Mark L. Baum

Title

Managing Member

Address:

 

 

 

Attn.

Mark L. Baum

Email:

 

Facsimile:

 





5




--------------------------------------------------------------------------------

Transdel Pharmaceuticals, Inc.
November 21, 2011
Page 6




Acknowledged and Agreed:




TRANSDEL PHARMACEUTICALS, INC.

 

 

By

/s/ Terry Nida

Name

Terry Nida

Title

 

Address:

 

 

 

Attn.

 

Email:

 

Facsimile:

 








6




--------------------------------------------------------------------------------







Exhibit A




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY OTHER APPLICABLE SECURITIES LAWS.  IT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED UNDER CIRCUMSTANCES THAT WOULD RESULT IN A VIOLATION OF THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933 OR SUCH OTHER LAWS.




SECURED PROMISSORY NOTE




 

Chula Vista, California

$[________]

[_______________]

 

 




FOR VALUE RECEIVED, the undersigned, Transdel Pharmaceuticals, Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to the order of DermaStar
International, LLC (“Lender”), on November 21, 2012, the principal amount of
[___________] Dollars ($[______]), and to pay interest on the unpaid principal
amount of at the interest rate, and payable on the dates, set forth in the
letter agreement dated as of November [__], 2011 (the “Agreement”) between
Borrower and Lender.  Capitalized but undefined terms used herein shall have the
meanings given to such terms in the Agreement.




Each payment of principal and interest thereon, shall be recorded by Lender on
its books, which recordations shall, in the absence of manifest error, be
conclusive as to such matters; provided that the failure of Lender to make any
such recordation or any error therein shall not limit or otherwise affect the
obligations of Borrower hereunder.




This Note is subject to prepayment in whole or in part as provided in the
Agreement.




All payments hereunder shall be made in lawful money of the United States of
America and in same day or immediately available funds, to Lender, in accordance
with Lender’s payment instructions.




Whenever any payment hereunder shall be stated to be due, or whenever any
interest payment date or any other date specified hereunder would otherwise
occur, on a day other than a Business Day, then such payment shall be made, and
such interest payment date or other date shall occur, on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest hereunder.  




Borrower agrees to make all payments under this Note without setoff or deduction
(whether for taxes or otherwise) and regardless of any counterclaim or defense.




Notwithstanding anything to the contrary contained herein, the interest paid or
agreed to be paid hereunder shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excessive
interest shall be applied to the principal of this Note or, if it exceeds the
unpaid principal, applied to any other Note or refunded to Borrower.  In
determining whether the interest contracted for, charged, or received by Lender
exceeds the Maximum Rate, Lender may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the stated term of this Note.




The request of Borrower for the Advance evidenced by this Note and the receipt
by Borrower of the proceeds thereof shall be deemed a representation by Borrower
as of the date of each such request or receipt that:  (i) Borrower is duly
organized or formed, as the case may be, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, and has
all requisite power and authority to execute, deliver and perform its
obligations under the Loan Documents; (ii) the execution, delivery and
performance by Borrower of the Loan Documents have been duly authorized by all
necessary action of Borrower and do not and will not (A) contravene the terms of
the articles or certificate of incorporation, or bylaws, or other applicable
organizational documents, of Borrower, or result in a breach of or constitute a
default under any lease, instrument, contract or other agreement to which
Borrower is a party or by which it or its properties may be bound or affected;
or (B) violate any provision of any law, rule, regulation, order, judgment,
decree or the like binding on or affecting Borrower; (iii) this Note and the
other Loan Documents are the legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms; (iv)
Borrower has no subsidiaries.





A-1




--------------------------------------------------------------------------------










So long as any amount payable by Borrower hereunder shall remain unpaid: (i)
Borrower shall furnish to Lender from time to time such information respecting
Borrower’s financial condition as Lender may from time to time reasonably
request; (ii) Borrower shall maintain its legal existence, licenses and
privileges in good standing under and in compliance with all applicable laws and
continue to operate the business currently conducted by Borrower; (iii) Borrower
shall not (A) enter into any consolidation, merger, or other combination, (B)
become a partner in a partnership, a member of a joint venture, or a member of a
limited liability company, or (C) sell, license, transfer or otherwise dispose
of any interest in any of Borrower’s assets, except for sales of inventory in
the ordinary course of business, licenses or sublicenses of rights in
intellectual property on a non-exclusive or other limited basis in the ordinary
course of business and sales of obsolete equipment; (iv) Borrower shall not
acquire or commit or agree to acquire all or any stock, securities or assets of
any other Person (as defined in the Agreement) other than inventory and
equipment acquired in the ordinary course of business; (v) Borrower shall not
declare or pay any dividends or make any distribution on any of its capital
stock or other ownership interests, and also shall not purchase, redeem or
otherwise acquire for value any of its capital stock or other ownership
interests; (vi) Borrower shall not create or suffer to exist any lien or
security interest on any of its assets except as permitted under the Collateral
Documents; (vii) Borrower shall not incur any indebtedness other than Permitted
Debt (as defined below); (viii) Borrower shall not prepay, redeem, purchase,
defease or otherwise satisfy in any manner prior to the scheduled repayment
thereof any Permitted Debt, or amend, modify or otherwise change the terms of
any Permitted Debt so as to accelerate the scheduled repayment thereof; (ix)
Borrower shall not make any loans or other extensions of credit to, or guaranty
the obligations of, or invest in, any other Person; (x) Borrower shall not
incorporate, create, acquire or suffer to exist any subsidiaries; and (xi)
Borrower shall not enter into or engage in any business other than that carried
on (or contemplated to be carried on) as of the date hereof.  (As used herein,
“Permitted Debt” means the indebtedness owing to Pavel Ladonnikov existing as of
the date hereof, the Loan, unsecured liabilities to trade creditors (not the
result of the borrowing of money) incurred in connection with the acquisition of
goods, supplies, or merchandise on normal trade credit in the ordinary course of
business, other current liabilities incurred in the ordinary course of business
and not incurred through the borrowing of money, lease obligations incurred in
the ordinary course of business, and obligations in respect of taxes or other
governmental charges which are not yet due or which are being contested in good
faith by appropriate proceedings.)




The occurrence of any of the following shall constitute an “Event of Default”
under this Note:




(1)

the failure to make any payment of principal, interest or any other amount
payable hereunder when due under this Note;




(2)

any representation or warranty by Borrower under or in connection with any Loan
Document shall prove to have been incorrect when made or deemed made;




(3)

the breach of any other condition or obligation under this Note;




(4)

the filing of a petition by or against Borrower under any provision of the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (the “Bankruptcy Code”), or under any similar law
relating to bankruptcy, insolvency or other relief for debtors; or appointment
of a receiver, trustee, custodian or liquidator of or for all or any part of the
assets or property of Borrower; or the insolvency of Borrower; or the making of
a general assignment for the benefit of creditors by Borrower;




(5)

any breach or default occurs under any agreement in connection with any other
credit Borrower has obtained from any other Person or which Borrower has
guaranteed, the effect of which is to accelerate or permit the acceleration of
the maturity of such indebtedness;




(6)

Borrower shall (i) liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), (ii) suspend its operations other than in the ordinary
course of business, or (iii) take any action to authorize any of the actions or
events set forth above in this paragraph;




(7)

there is a change in the record or beneficial ownership or control of more than
20% of the voting capital stock of and other voting ownership interests in
Borrower compared to such ownership on the date hereof, other than purchases of
voting capital stock by Lender;




(8)

the occurrence or existence of any event or condition that has or would
reasonably be expected to have a material adverse effect on the business,
properties, results of operations, condition (financial or otherwise) or
prospects of Borrower (a “Material Adverse Effect”);





A-2




--------------------------------------------------------------------------------










(9)

any of the Loan Documents shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or Borrower or any other Person
shall contest in any manner the validity or enforceability thereof, or Borrower
or any other Person shall deny that it has any further liability or obligation
thereunder or purports to revoke, terminate or rescind any provision thereof;




(10)

Borrower or any other Person shall fail to perform or observe any term, covenant
or agreement contained in the Collateral Documents on its part to be performed
or observed and any such failure shall remain unremedied beyond the applicable
grace period, if any, specified therein (unless Lender determines that such
failure is not capable of remedy);




(11)

 any “Event of Default” under any Collateral Document shall have occurred and be
continuing; or any Collateral Document for any reason, except to the extent
permitted by the terms thereof, shall cease to create a valid and perfected
first priority lien on and security interest in any of the collateral purported
to be covered thereby; or




(12)

Borrower shall be named as a defendant in any legal action brought by (i) any
current or former employee, executive officer or director of Borrower or (ii)
any third party with whom Borrower had entered into any agreement or contract
(including any oral contract) prior to the date of the Final Dismissal Order.




Upon the occurrence and continuance of any Event of Default, Lender, at its
option, may (i) by notice to Borrower, declare the unpaid principal amount of
this Note, all interest accrued and unpaid hereon and all other amounts payable
hereunder to be immediately due and payable, whereupon the unpaid principal
amount of this Note, all such interest and all such other amounts shall become
immediately due and payable, without presentment, demand, protest or further
notice of any kind, provided that upon the occurrence of an actual or deemed
entry of an order for relief with respect to Borrower under the Bankruptcy Code,
the result which would otherwise occur only upon giving of notice by Lender to
Borrower as specified above shall occur automatically, without the giving of any
such notice; and (ii) whether or not the actions referred to in clause (i) have
been taken, exercise any or all of Lender’s rights and remedies under any
Collateral Document and any guaranty, and proceed to enforce all other rights
and remedies available to Lender under applicable law.




Borrower hereby waives presentment, protest, demand, or other notice of any kind
in connection with this Note.




No failure or delay by Lender in exercising, and no course of dealing with
respect to, any right, power, or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege.  The rights and remedies of
Lender provided herein shall be cumulative and not exclusive of any other rights
or remedies provided by law.  




If any provision of this Note shall be held invalid or unenforceable in whole or
in part, such invalidity or unenforceability shall not affect the remaining
provisions hereof.  




No amendment or waiver of any provision of this Note, nor any consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Lender and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.




This Note shall be binding upon, inure to the benefit of and be enforceable by
Borrower, Lender and their respective successors and assigns.




Borrower shall maintain a register in which it will record the initial ownership
of this Note and any changes in ownership of this Note which occur as permitted
by and in compliance with the terms hereof.




Borrower shall not have the right to assign its rights and obligations hereunder
or any interest herein or therein without the prior written consent of Lender.
 Lender may sell, assign, transfer or grant participations in all or any portion
of Lender’s rights and obligations hereunder. In the event of any such
assignment the assignee shall be deemed the “Lender” for all purposes of this
Note and any other documents and instruments relating hereto with respect to the
rights and obligations assigned to it.  Borrower agrees that in connection with
any such grant or assignment, Lender may deliver to the prospective participant
or assignee financial statements and other relevant information relating to
Borrower.




Time is of the essence for the performance of each and every obligation under
this Note.




As provided in the Agreement, Borrower shall pay on demand all costs and
expenses of Lender, and fees and disbursements of its legal counsel, incurred in
connection with the enforcement or attempted enforcement of this Note.





A-3




--------------------------------------------------------------------------------










This Note is secured by certain collateral more specifically described in the
Collateral Documents.




This Note shall be shall be governed by, and construed in accordance with,
California law.  Borrower hereby submits to the nonexclusive jurisdiction of the
courts of the State of California and the Federal courts of the United States
sitting in the State of California for the purposes of all legal proceedings
arising out of or relating to this Note and any other Loan Documents.  Borrower
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.




BORROWER AND, BY ITS ACCEPTANCE HEREOF, LENDER, HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS NOTE AND THE OTHER LOAN DOCUMENTS.




IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST ANY PARTY IN CONNECTION WITH ANY CONTROVERSY,
DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE,
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (EACH, A
“CLAIM”) AND THE WAIVER SET FORTH IN THE PRECEEDING PARAGRAPH IS NOT ENFORCEABLE
IN SUCH ACTION OR PROCEEDING, BORROWER AND, BY ITS ACCEPTANCE HEREOF, LENDER,
HEREBY AGREE AS FOLLOWS:




(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBPARAGRAPH 2 BELOW, ANY
CLAIM WILL BE RESOLVED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH THE
PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.




(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A REFERENCE PROCEEDING: (A)
NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR PERSONAL PROPERTY,
(B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF), (C) APPOINTMENT OF A
RECEIVER AND (D) TEMPORARY, PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING WRITS
OF ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS).  THIS NOTE DOES NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR
OPPOSE ANY OF THE RIGHTS AND REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY
SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE THE RIGHT OF ANY PARTY TO A REFERENCE
PROCEEDING PURSUANT TO THIS NOTE.




(3) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY MAY
REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 640(B). A REQUEST FOR APPOINTMENT OF A REFEREE MAY BE HEARD ON
AN EX PARTE OR EXPEDITED BASIS, AND THE PARTIES AGREE THAT IRREPARABLE HARM
WOULD RESULT IF EX PARTE RELIEF IS NOT GRANTED.  




(4) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO REQUESTS,
A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE PROVIDED A COURTESY COPY
OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG
WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT
PREVAIL, AS DETERMINED BY THE REFEREE.





A-4




--------------------------------------------------------------------------------










(5) THE REFEREE SHALL APPLY THE RULES OF DISCOVERY AND EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA TO THE REFERENCE PROCEEDING AND
SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH APPLICABLE LAW. THE REFEREE SHALL
BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.




TRANSDEL PHARMACEUTICALS, INC.




By  _______________________________________________

Name  ____________________________________________

Title  _____________________________________________








A-5


